Name: 2001/250/EC: Commission Decision of 29 March 2001 amending for the second time Decision 2001/208/EC concerning certain protection measures with regard to foot-and-mouth disease in France (Text with EEA relevance) (notified under document number C(2001) 1031)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  foodstuff;  agricultural activity;  international trade;  Europe
 Date Published: 2001-03-30

 Avis juridique important|32001D02502001/250/EC: Commission Decision of 29 March 2001 amending for the second time Decision 2001/208/EC concerning certain protection measures with regard to foot-and-mouth disease in France (Text with EEA relevance) (notified under document number C(2001) 1031) Official Journal L 090 , 30/03/2001 P. 0063 - 0064Commission Decisionof 29 March 2001amending for the second time Decision 2001/208/EC concerning certain protection measures with regard to foot-and-mouth disease in France(notified under document number C(2001) 1031)(Text with EEA relevance)(2001/250/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, the Commission adopted Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(4), as last amended by Decision 2001/239/EC(5).(2) Outbreaks of foot-and-mouth disease have been declared in France.(3) The foot-and-mouth disease situation in certain departments of France is liable to endanger the herds in other parts of the territory of France and in other Member States in view of the placing on the market and trade in live biungulate animals and certain of their products.(4) France has taken measures in the framework of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(6), as last amended by the Act of Accession of Austria, Finland and Sweden, and furthermore has introduced further measures within the affected areas, including the measures laid down in Decision 2001/172/EC.(5) The Commission by adopting Decision 2001/208/EC(7) introduced additional control measures for foot-and-mouth disease in France, which were modified in the light of the disease evolution by Decision 2001/240/EC(8).(6) New outbreaks of foot-and-mouth disease have been reported in certain departments in France and therefore the measures must be adapted.(7) In order to complete the epidemiological inquiry it appears appropriate to temporarily extend and prolong the measures introduced by Decision 2001/208/EC.(8) The geographic scope for the areas subjected to the measures provided for in this Decision should not be maintained any longer than necessary under objectively defined circumstances.(9) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 4 April 2001 and the measures adapted where necessary.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Commission Decision 2001/208/EC is amended as follows:1. The date in Article 13 is replaced by "12 April 2001".2. Article 13a is replaced by the following:"Article 13aHowever, the Commission shall amend this Decision to the effect that the measures provided for in relation to the areas listed in Annex I can be limited to the departments of Seine-et-Marne, Seine-Saint-Denis and Val d'Oise, that the measures provided for in relation to the areas listed in Annex II apply to all departments of mainland France except those in Annex I and that the date referred to in Article 2(2)(a), Article 3(3)(a) and (c), Article 5(2)(a) and (3)(b), Article 6(3), Article 7(2) and Article 8(1) shall be replaced by '25 February 2001', as follows:If, as of 2 April 2001, France notifies the Commission that:(a) no further outbreaks of foot and mouth disease are reported before 17.00 on the same day, and(b) all the clinical examinations and laboratory tests for foot-and-mouth disease carried out in France in susceptible animals:- on holdings where the presence of this disease has been suspected in relation to the outbreaks confirmed in France, the Netherlands and the United Kingdom in February and March 2001, and- in each holding where susceptible animals are kept and which is located in the protection and surveillance zones established in the areas listed in Annex I following the outbreak confirmed in March 2001,have given negative results,the Commission shall immediately inform all Member States and amend this Decision accordingly with immediate effect. The Member States shall adapt the conditions they apply to trade so as to bring them in line with the new situation."3. In Annex I the words "Mayenne, Orne" are replaced by "All departments of mainland France".4. In Annex II the words "All departments of mainland France except those in Annex I" are replaced by "All departments of mainland France".Article 2This Decision is addressed to the Member States.Done at Brussels, 29 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 62, 2.3.2001, p. 22.(5) OJ L 86, 27.3.2001, p. 33.(6) OJ L 315, 26.11.1985, p. 11.(7) OJ L 73, 15.3.2001, p. 38.(8) OJ L 86, 27.3.2001, p. 35.